                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

NOVUM ENERGY TRADING INC.,                 §
                                           §
                                           §
Plaintiff,                                 §
                                           §
                                           §
vs.                                        §       Civil Action No. 4:19-cv-04402
                                           §       IN ADMIRALTY, F.R.C.P. 9(h), and
                                           §       Rule C
M/V BOUCHARD AND B. NO. 240,               §
AND THEIR ENGINES,                         §
TACKLES, ETC., IN REM; AND                 §
BOUCHARD TRANSPORTATION                    §
CO., INC.; IN PERSONAM                     §
                                           §
                                           §
Defendants.                                §

                           NOTICE OF RELEASE OF VESSELS

        Pursuant to Court Order [Doc. 6] signed by U.S. Magistrate Judge Edison on November 8,

2019, Novum Energy Trading Inc., and Bouchard Transportation Co., Inc. have consented to the

release of B. No. 240, IMO 8646848 and M/V Bouchard, IMO 9053141.

        Dated: November 9, 2019.

                                                   FOLEY GARDERE
                                                   FOLEY & LARDNER LLP

                                                   By: /s/ Anacarolina Estaba
                                                   Peter A. McLauchlan
                                                   State Bar No. 13740900
                                                   Federal Bar No. 6370
                                                   pmclauchlan@foley.com
                                                   Anacarolina Estaba
                                                   State Bar No. 24085298
                                                   Federal Bar No. 964979
                                                   aestaba@foley.com
                                                   1000 Louisiana, Suite 2000
                                                   Houston, Texas 77002-2099
                                                      Telephone: (713) 276-5500
                                                      Facsimile: (713) 276-5555

                                                      ATTORNEYS FOR PLAINTIFF,
                                                      NOVUM ENERGY TRADING INC.



                              CERTIFICATE OF CONFERENCE


I hereby certify that I have contacted counsel for Bouchard Transportation Co., Inc., and he
consented to this filing.


                                                              /s/ Anacarolina Estaba
                                                              Anacarolina Estaba

                                 CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this filing was served on all known counsel of record
in compliance with the Federal Rules of Civil Procedure on this November 9, 2019.

David James
Clark Hill Strasburger
2615 Calder Avenue, Suite 240,
Beaumont, TX 77702
